department of the treasury employer_identification_number contact person - id number contact telephone vil internal_revenue_service p o box cincinnati oh release number release date date date legend r dollar amount s dollar amount t state u state v state w state x scholarship y grant dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you are recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 you will operate grant-making programs called x and y the purpose of your x program is to award funds to qualified students from the rural areas of t u v and w attending an accredited two or four-year college university trade school technical school or similar post-high school institution the purpose of your y program is to award funds to qualified educators from the rural areas of t u v and w working to complete a master’s or higher degree in education under your x program the amounts of the awards will vary and will be determined on a case- by-case basis the x program will primarily be publicized through notices to local high schools each year application forms are made available to the counselor s at each high school two letters of recommendation must accompany the completed application from members of the community who are not related to the applicant the application and two recommendation letters will be returned to a designated member_of_the_faculty who will complete a short questionnaire regarding the applicant and then return the package to your office the x recipient is chosen by your selection committee which is appointed annually by your chairman of the board the recipients of x will be selected no later than may 1st of each year the applicants of your x program must be involved in community service must demonstrate academic achievement financial need and a commitment to succeed the applicants may either be a senior graduating from high school or a student already enrolled in a two- or four-year college university trade school technical school or similar post-high school institution to be eligible the applicants must also be living in or have spent the majority of their lives in the area of each school system supported by t u v and w defined as an area within a fifty mile radius thereof the x is not to exceed the award amount for payment of the recipient’s tuition fees books dormitory and the x funds must be paid directly to the recipient's school campus dining expenses for one year at an accredited college university proprietary or trade school the recipients will be expected to maintain a minimum of gpa throughout their scholarship year and to make written reports of their progress to you at the end of each school term you monitor the use of the x funds by requiring each recipient to provide an official copy of the student's transcript to you prior to the next semester’s funding any student failing to maintain a grade point average gpa for two consecutive semesters is reported to your director and grant a student falls below a for two consecutive coordinator semesters without written explanation if the student's gpa does not improve to the required by the following semester such student's scholarship is suspended official school transcripts showing the students’ grades and grade point averages are required before you will fund your share of the next school term expenses you also request that the student’s school of choice bill you directly with any bills or fees charged to them the x will be in jeopardy if under the x program you intend on offering one r dollars and two s dollars scholarships per school year university proprietary or trade school each scholarship under your x program will be subject_to your annual review and approval of the recipients’ academic record and other relevant information to cover certain educational expenses at an accredited college the selection committee for x will have three unrelated members at no time will any relative of your x selection committee or any other members of the board_of directors be eligible for an x award the approximate number of individuals that are eligible to apply annually is between and students you award an average of ten scholarships each year the scholarship funds are paid directly to the recipient student's designated school of choice for authorized and documented bills or fees the recipients of x receive the scholarship and educator's grant terms of award sheet which such recipient signs and returns to you if there were an allegation of misuse of x and or y funds you would investigate and work with the designated school of choice to resolve the issue and seek recovery_of the misused funds additionally the recipient's school of choice is notified and must agree that all scholarship funds are to be used for the recipient’s tuition and related school expenses and that no money should be returned or refunded directly to the student under any circumstances the recipient's school of choice understands that unused funds should be refunded to you for placement back to the student's account you provide y awards to qualified persons working to complete a master's or higher degree in education each y award is subject_to your annual review and approval of the recipient's academic record and other relevant information you usually offer one r dollars grant annually to be used for the professional development of educators teachers who intend to further their studies in the profession in pursuit of a master's degree or higher degree in education your selection procedures under the y program parallel those applied in the x program however the eligibility in the y program is limited to those individuals working to complete a master’s or higher degree in education any teacher who would like to be considered may apply in writing the applicants for y must include a letter detailing why they are in need of financial support their goals and specific interests within the field of education and any other information they desire the y selection committee to know the applicants of y program must also include documentation that would help with your selection process such documents may consist of high school and college transcripts of reference etc the application deadline for y program is april of each year your y selection committee will select one educator from the area to be notified by june of each year a statement of current financial situation letters you signed a written_statement to acknowledge and agree to continue to maintain records that include information used to evaluate the qualifications of potential grantees ldentification of the grantees including any relationship of any grantee to you the amount and purpose of each grant and all grantee reports and other follow-up data obtained in administering the your x and y grant-making programs sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 as in effect on the day before the date of the enactment of the tax_reform_act_of_1986 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are ‘scholarship or fellowship’ grants within the meaning of sec_4945 and sec_117 of the code and are excludable from the gross_income of the recipients subject_to the limitations provided in sec_117 of the code including to the extent that such grants are used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 and sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations enclosure
